                                        David I. Schoen
                                        Attorney at Law
                                 2800 Zelda Road, Suite 100-6
                                 Montgomery, Alabama 36106
                                   Telephone: 334-395-6611
                                   Facsimile: 917-591-7586
                               E-Mail: Schoenlawfirm@gmail.com

                                      September 12, 2021

Honorable Eric R. Komitee
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201         Re: U.S. v. Orena; 92-cr-351 (EK) (Related: 20-cv-4548 (EK))
* Via ECF *

Dear Judge Komitee:

       I represent the Defendant (Movant), Mr. Victor Orena, in the above-referenced case.

        On August 19, 2021, Your Honor entered a text only Scheduling Order on the docket
sheet in this case. The Order provides as follows:

SCHEDULING ORDER as to Victor J. Orena -- The Court will hold oral argument on
October 13, 2021 at 2:00 p.m. on the Defendant's motion for compassionate release and
will, if necessary, proceed to resentencing on that date as well. Counsel are directed to
appear in person. Defense counsel shall file a letter by September 15 advising the Court
how the Defendant wishes to appear.

In the event that the motion for compassionate release is denied, the Defendant should
submit a revised Section 2255 petition on the second ground (newly discovered evidence), to
be briefed as follows: Defendant to submit Petition by November 10, 2021; the government
to respond by December 8, 2021; and Defendant to reply by December 20, 2021.

Mr. Orena Should Appear in Person.

        I write today first to comply with the directive in the first paragraph of the Order - to
advise the Court that I am requesting that Mr. Orena be produced to appear in person for the
proceedings on October 13, 2021. I recognize the logistical complications of producing him for
the proceedings, in light of his medical issues, and apologize for any inconvenience; but the
proceedings are, of course, vitally important to Mr. Orena’s future and he should be there in
person. To be clear, in light of the Court’s language directing me to advise the Court how the
“Defendant wishes to appear,” based on Mr. Orena’s medical condition, as previously detailed to
the Court, I am advised that it is not possible to have a discussion with him on this subject, such
that he would understand the question and provide a knowing and meaningful relevant answer;
but I base the request that he be permitted to appear in person on discussions with his family and
on the facts that I certainly am not in a position to convey any sort of knowing and voluntary
waiver from Mr. Orena, based on the nature of his medical condition and that the matter of is
vital importance to his life.

Other Issues Arising from the Scheduling Order:

       Respectfully, Your Honor, I would like to briefly address the Scheduling Order, beyond
the question of the manner in which Mr. Orena wishes to appear on October 13, 2021.

       The Premise of the Order with Respect to Sentencing (as I understand it):

       The Order provides that, after hearing oral argument on the compassionate release
motion, the Court will, “if necessary” “proceed to resentencing” on October 13, 2021 as well. I
understand this to mean that if the Court denies Mr. Orena’s compassionate release motion, the
Court will then proceed with the full de novo resentencing to which both the government and I
have agreed Mr. Orena is entitled, based on the Second Circuit’s remand Order.1

        I would anticipate such a de novo sentencing proceeding to be rather involved, given the
evidence discovered since Mr. Orena’s original sentencing that bears on his conviction and
relevant sentencing factors under 18 U.S.C. §3551 et seq. (especially §3553), and other
developments in Mr. Orena’s life that also are directly relevant to sentencing. But there are two
other factors concerning this provision of the Order that I would like to address as well.

       Mr. Orena’s Medical Condition and a de novo Sentencing:

        Based on all of the medical records I have reviewed and anecdotal evidence provided by
Mr. Orena’s family members who have visited with him or otherwise interacted with him, I do
not believe Mr. Orena’s advanced dementia2 would permit him either to understand the nature


       1
          An alternative reading would be that the Court means it will proceed to resentencing on
October 13, 2021, in the event it grants Mr. Orena’s compassionate release motion, to sentence
him to time served or some period of years that would result in his release. However, the “if
necessary” language and the idea of proceeding to a formal resentencing leads me to conclude
that this would not be the correct reading. Moreover, in those cases in which I have had
compassionate release motions granted, the Court has not held a formal resentencing proceeding.
Nevertheless, I want to make sure I am operating from the correct premise for purposes of this
letter.
       2
        Mr. Orena and the government have been permitted to file documents related to Mr.
Orena’s medical condition under seal due to their sensitive nature and many details surrounding

                                                 2
and consequences of the de novo sentencing proceedings or to assist with the sentencing
consistent with Rule 32 of the Federal Rules of Criminal Procedure,3 18 U.S.C. §3553,4 18
U.S.C. §4241, and with his Fifth, Sixth, and Eighth Amendment rights to due process, to the
assistance of counsel (and to assist counsel), and to be able to rationally understand the
punishment imposed. See e.g., Dusky v. United States, 362 U.S. 402 (1960) (providing the still
applicable framework for determining competency at trial - substantially codified at 18 U.S.C.
§4241); Panetti v. Quarterman, 551 U.S. 930 (2007); Gardner v. Fla., 430 U.S. 349, 358 (1977);
United States v. Nichols, 56 F.3d 403, 410-413 (2d Cir. 1995) (referring to defendant’s
competency to stand trial and to be sentenced); Wojtowicz v. United States, 550 F.2d 786, 790,
793 (2d Cir.) cert. denied, 431 U.S. 972 (1977) (citing to Dusky and remanding the case "to the
district court for a hearing limited to the issue of appellant's competency at sentencing"); United
States v. Sullivan, 406 F.2d 180, 185 (2d Cir. 1969) (recognizing that the predecessor
competency statute to 18 U.S.C. § 4241, 18 U.S.C. § 4244, provided that "no part of a criminal
proceeding may be proceeded with against a defendant who is at the time insane or otherwise so
mentally incompetent as to be unable to understand the proceedings against him . . . ."); United
States v. Gigante, 996 F. Supp. 194, 196-199 (E.D.N.Y. 1997); United States v. Wolfson, 616 F.
Supp. 2d 398, 418-422 (S.D.N.Y. 2008); United States v. Rothman, 2010 U.S. Dist. LEXIS
127639 (S.D. Fla., August 18, 2010) (finding defendant who had been found competent for trial,
not competent for sentencing due to progression of dementia).

       The Second Part of Mr. Orena’s Remanded §2255 Motion Should be Litigated
       Before a Resentencing:

         In the second paragraph of the Court’s August 19, 2021 Scheduling Order, the Court sets
a briefing schedule for the second ground (newly discovered evidence) of Mr. Orena’s §2255
motion, in the event the compassionate release motion is denied. This would mean, if my
understanding of the first paragraph is correct, that Mr. Orena would have a new sentence
imposed on October 13, 2021, leading to the entry of a new judgment; but he would then be
litigating his remanded successive §2255 motion which is directed to the original judgment of
conviction and sentence.

        Perhaps this is why the Scheduling Order directs Mr. Orena to file a “revised” §2255
motion after the new sentencing; but such a procedure would deny Mr. Orena the right to a new
direct appeal, to which he is entitled under Magwood v. Patterson, 561 U.S. 320 (2010),




his condition remain private and sensitive; however, it has been publicly reported that he suffers
from advanced dementia (Alzheimer’s); so that fact is publicly disclosed here.
       3
           See e.g., Rule 32(i)(4)(a)(ii).
       4
           See e.g., 18 U.S.C. §3553(a)(2)(A), (B).

                                                 3
following the entry of a new judgment, arising from the de novo sentencing,5 and would leave
him open, potentially, to a procedural default argument for not raising issues on that direct appeal
that he would be raising in his §2255 motion. See e.g., Johnson v. United States, 2011 U.S. Dist.
LEXIS 140505, *15-*27, 2011 WL 6075986 (S.D.N.Y., December 6, 2011) (government argued
procedural default for not raising issues in “successive” §2255 on direct appeal). Any such
argument should be rejected, as Mr. Orena’s §2255 motion would not be successive after the new
judgment is entered. See Johnson v. United States, 623 F.3d 41 (2d Cir. 2010); but I should not
and cannot effectively waive Mr. Orena’s right to a new direct appeal following his de novo
resentencing. There could well be many issues that appropriately should be litigated on direct
appeal, as a matter of first course.

        As the Court has recognized, Mr. Orena’s successive §2255 motion was remanded to this
Court for two reasons - for the Court to vacate his sentence based on the issue under United
States v. Davis, 139 S. Ct. 2319 (2019) and for the newly discovered evidence issue. Mr. Orena
respectfully submits that, based on the remand order and the procedural posture of this case, if
the compassionate release motion is denied, Mr. Orena ought to be able to proceed with the
second ground of his remanded §2255 motion prior to the de novo sentencing for which the case
also was remanded.

        In November of 2020, in reply to the government’s response [ECF# 1852] to the Court’s
Show Cause Order [ECF# 1851], I initially thought that perhaps, given Mr. Orena’s health
situation, it made sense to proceed directly to the de novo resentencing [See ECF# 1853 at 9].
However, during the course of a telephone conference held on April 29, 2021, for the purpose of
determining how best to proceed in this case, I advised the Court that in order to address Mr.
Orena’s deteriorating health condition, I had decided to file a motion for his compassionate
release. On April 30, 2021, the government filed a letter addressing a question the Court had
posed the previous day as to the government’s position concerning the ripeness of a motion for
compassionate. The government concluded that because Mr. Orena’s original sentence is still in
place, a motion for compassionate release is, indeed, ripe [ECF# 1856].

        By Text Order of May 12, 2021, the Court ordered me to advise the Court by May 21,
2021, as to whether Mr. Orena wishes to proceed with his compassionate release motion and
hold the outstanding §2255 motion in abeyance. On May 13, 2021, I wrote to Your Honor,
advising that we would like to go forward with the compassionate release motion and hold both
the resentencing aspect of the §2255 motion in abeyance, along with the newly discovered
evidence claims brought in the remanded §2255 motion [ECF# 1857].

       For the reasons explained above, I respectfully submit that if the compassionate release
motion is denied, the next step should be to permit Mr. Orena to litigate his newly discovered
evidence claims through the pending §2255 motion. Just as the compassionate release motion


       5
         See also Wall v. United States, 619 F.3d 152 (2d Cir. 2010) (new judgment as a result
of a §2255 motion re-started the clock for filing a direct appeal).

                                                 4
goes to the sentence that remains in place (see ECF# 1856 - government argument that the
compassionate release motion must be directed to the sentence currently in place), Mr. Orena’s
§2255 motion is directed to the judgment of conviction and sentence currently in place and he
would be denied that opportunity if the Court instead first proceeds with a de novo resentencing
as the Scheduling Order appears to contemplate.

                                         CONCLUSION

       On behalf of Mr. Orena, and in response to the directive in the Court’s August 19, 2021
Scheduling Order, I respectfully advise the Court that we wish to have Mr. Orena appear in
person for the hearing on October 13, 2021.6

        Additionally, I respectfully ask the Court to modify its Scheduling Order to provide for
oral argument on the compassionate release motion on October 13, 2021, as scheduled; but that
in the event the compassionate release motion is denied, to move next to the briefing schedule
the Court has set in the August 19, 2021 text only Scheduling Order, for the second claim in Mr.
Orena’s pending §2255 motion. Mr. Orena respectfully asks the Court to schedule the de novo
resentencing, if it is still necessary, for after the conclusion of the litigation on the
pending/remanded §2255 motion which is directed to the judgment of conviction and sentence
currently in place.

                                           Respectfully,

                                      /s/ David I. Schoen
                                   Counsel for Victor J. Orena

cc: AUSA Devon Lash, Esq.
   AUSA Elizabeth Geddes, Esq. (Both Via ECF)




       6
           As I am concluding this letter, I just received a message that Mr. Orena reportedly just
had a stroke. I have not been able yet to confirm this report with the prison hospital officials
where Mr. Orena is confined. I have sent an email to the legal department at the prison to
ascertain the facts. The prison doctor with whom the Orena family had been communicating has
not responded to their attempts to reach him since this litigation has been underway. If this
report is accurate, it might affect his ability to travel to the hearing. I will continue to get
information on this matter as quickly as possible and, if relevant to these issues, report my
findings to the Court.
